   Case 4:16-cv-01670 Document 295 Filed on 04/24/20 in TXSD Page 1 of 27
                            Joint Pre-Trial Order - Amended Attachment A-2

             IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF TEXAS
                      HOUSTON DIVISION

  DHI Group, Inc. f/k/a Dice Holdings
  Inc. and RIGZONE.com, Inc.,
                    Plaintiffs,

       vs.

 David W. Kent, Jr., Single Integrated
 Operations Portal, Inc. d/b/a Oilpro, et.
 al.,
                Defendants.
                                                      No: 16-cv-01670
 Single Integrated Operations Portal,
 Inc. d/b/a Oilpro and OILPRO.com,
                    Counter-Plaintiff,

       vs.

 DHI Group, Inc. f/k/a Dice Holdings
 Inc. and RIGZONE.com, Inc.,
                  Counter-Defendants.

             DEFENDANTS’ AMENDED TRIAL EXHIBIT LIST
      Defendants David W. Kent, Jr. and Single Integrated Operations Portal,

Inc. d/b/a Oilpro and Oilpro.com (“Defendants”) file this Amended Trial Exhibit

List and reserve the right to amend and supplement.




                                         1
 Case 4:16-cv-01670 Document 295 Filed on 04/24/20 in TXSD Page 2 of 27
                        Joint Pre-Trial Order - Amended Attachment A-2



                                                                       N/
EXH.                                                           ADMIT ADMIT
 NO.                  DESCRIPTION                   OFFR OBJ   DATE  DATE
       Non-Binding Indicative Offer - Rigzone,
 1     Inc. (Oilpro_0023032-33)
       SIOPCO Formation & Corporate
 2     Documents (Kent Depo. Exh. 1)
       SIOPCO Formation & Corporate
 3     Documents (Oilpro_0029794-0029810)
       Email string 11/30/12 between Kent and
       Fairbanks, subject: "RE: GEC brainstorm"
       (Kent Depo. Exh. 10 /
 4     FAIRBANKS001175-76)
       Email string 2/27/2014 from Robin Wall,
 5     subject: "RE: Rigzone" (DHI_0000548-549)
       SIOPCO Stock Purchase Agreement
       12/18/2014 between Fairbanks Trust and
 6     Kent (Oilpro_0000403-52)
       Oilpro U.S.Trademark Registration
 7     (Oilpro_0023000 - Oilpro_0023001)
       SIOPCO's 8/3/2016 Copyright
       Registration Certificate TX 8-299-020 for
       Oilpro.com website (Oilpro_0023133 -
 8     Oilpro_0023135)
       Oilpro Copyright Certificate of Registration
 9     (Oilpro_0022999)
       Stock Purchase Agreement dated
       8/11/2010 between DHI and Rigzone
 10    (Durney Depo. Exh. 7 / DHI_0000713-917)
       Email string 1/22/2003 from David W.
       Kent, subject: "RE this guy has promise"
100    (Oilpro_0023247)
       Email 1/30/2003 from Matt Kent, subject:
       "can a resume i deleted go into updated"
101    (Oilpro_0023236)
       Email 2/6/2003 from Matt Kent, subject:
       "possibly one of my favorite resumes"
102    (Oilpro_0023243)


                                   2
 Case 4:16-cv-01670 Document 295 Filed on 04/24/20 in TXSD Page 3 of 27
                         Joint Pre-Trial Order - Amended Attachment A-2

                                                                       N/
EXH.                                                           ADMIT ADMIT
 NO.                  DESCRIPTION                  OFFR OBJ    DATE  DATE
       Email 2/17/2003 from Matt Kent, subject:
103    "Our 10000 customer!!" (Oilpro_0023241)
       Email 2/21/2003 from Matt Kent, subject:
104    "Featured candidate" (Oilpro_0023237)
        Email 12/4/2003 from Matt Kent, subject:
105    "nice resume" (Oilpro_0023240)
       Email 2/3/2004 from David Kent, subject:
106    "Please Fix" (Oilpro_0023242)
       Email string 8/24/2004 from David W.
       Kent, subject: "FW Your Resume on
107    Rigzone.com" (Oilpro_0023239)
       Email string 4/1/2005 from Matthew Kent,
       subject: "FW Rigzone Career Center"
108    (Oilpro_0023238)
       Email string 4/17/2006 from David Kent,
       subject: "RE New Featured Resume"
109    (Oilpro_0023246)
       Email string 5/8/2006 from Matt Kent,
110    subject: "RE JWT.msg (Oilpro_0023245)
       Email string 8/30/2007 from Liz Tysall,
       subject: "RE Danielle Resume"
111    (Oilpro_0023244)
       Email 9/11/2007 from Liz Tysall, subject:
112    "Secretarial Resumes" (Oilpro_0023248)
       Email string 10/23/11, subject: "Fwd:
113    Shark Killed Texas" (Oilpro_0029253)
       Rigzone Privacy Policy - 11/01/2012
114    (DHI_0007245)
       Rigzone Privacy Policy - 01/09/2014
115    (DHI_0007241)
       Rigzone Privacy Policy - 10/23/2015
116    (DHI_0007233)

117    Admin System Concerns (Oilpro_0023005)

200    Dice 10-K for 2013 (DHI_0018217-451)
       Dice Holdings, Inc. 10-K 2014
201    (JOHNSON_0000833)

                                    3
 Case 4:16-cv-01670 Document 295 Filed on 04/24/20 in TXSD Page 4 of 27
                         Joint Pre-Trial Order - Amended Attachment A-2

                                                                       N/
EXH.                                                           ADMIT ADMIT
 NO.                DESCRIPTION                    OFFR OBJ    DATE  DATE
       DHI Group, Inc. 10-K 2015
202    (JOHNSON_0000947)
       DHI Group, Inc. 10-K 2015 cover page and
       CFO Certifications (Roberts Depo. Exh. 87
203    / JOHNSON_0000947, 1046 & 1048)

204    DHI 2016 10-Q for Q2 (DHI_0165999)
       DHX 10Q - 2016 Q3 10.13.16
205    (DHI_0171502)
       Dice Holdings, Inc. 10-K 2016
206    (JOHNSON_0001049)
       Email 5/30/2001 from Martin Lloyd,
       subject: "Rigzone1.zip" (Oilpro_0023254 -
220    Oilpro_0023254)
       Email string 5/31/2001 from Martin Lloyd,
221    subject: "FW rigzone2" (Oilpro_0023249)
       Spreadsheet, file name "rigzone2.xls"
222    (Oilpro_0023250)
       Email string 6/5/2001 from Martin Lloyd,
       subject: "FW rigzone3.msg
223    (Oilpro_0023251 - Oilpro_0023252)
       Spreadsheet, file name "rigzone3.xls"
224    (Oilpro_0023253)
       Email string 6/15/2001 from D. Kent,
       subject: "FW Job Postings"
225    (Oilpro_0023147 - Oilpro_0023147)
       Email 8/8/01 from D. Kent, subject:
226    "Rigzone Job Opening" (Oilpro_0023206)
       Email string dated 8/10/01, subject: "RE
       Unlimited Corporate Resume Access"
227    (Oilpro_0023187 - Oilpro_0023187)
       Email string dated 8/10/01, subject:
       "Unlimited Corporate Resume Access"
228    (Oilpro_0023224 - Oilpro_0023224)
       Email dated 2/3/04, subject: "Please Fix"
229    (Oilpro_0030059 - Oilpro_0030059)
       Email 8/31/05 from Matthew Kent, subject:
230    "Rigzone Career Center4" (Oilpro_0023203)

                                    4
 Case 4:16-cv-01670 Document 295 Filed on 04/24/20 in TXSD Page 5 of 27
                        Joint Pre-Trial Order - Amended Attachment A-2

                                                                       N/
EXH.                                                           ADMIT ADMIT
 NO.                  DESCRIPTION                  OFFR OBJ    DATE  DATE
       Email 9/20/2005 from Matthew Kent,
       subject: "Rigzone Career Center3"
231    (Oilpro_0023200 - Oilpro_0023200)
       Email string dated 10/4/05, subject: "The
       Rigzone.com Oil and Gas Career Center
       Matching CV's on Rigzone"
232    (Oilpro_0023221 - Oilpro_0023221)
       Email string dated 11/29/05, subject:
       "Rigzone Career Center2" (Oilpro_0023197
233    - Oilpro_0023197)
       Email string dated 12/7/05, subject: "RE
234    Other" (Oilpro_0023171 - Oilpro_0023171)
       Email string dated 12/8/05, subject:
       "Rigzone.com Career Center2"
235    (Oilpro_0023210 - Oilpro_0023210)
       Email string dated 2/22/06, subject:
       "Rigzone Career Center" (Oilpro_0023193 -
236    Oilpro_0023193)
       Email attachment, file name
       "careercentercontract.doc" (Oilpro_0023194
237    - Oilpro_0023194)
       Email attachment, file name "7359_Colt.pdf"
238    (Oilpro_0023195 - Oilpro_0023195)
       Email attachment, file name "7967_Colt.pdf"
239    (Oilpro_0023196 - Oilpro_0023196)
       Email string dated 2/23/06, subject: "RE
       Service Contracts Agent for Offshore GOM
       Operations" (Oilpro_0023179 -
240    Oilpro_0023179)
       Email string 3/10/2006 from Matthew
       Kent, subject: "FW Rigzone.com Oil and
241    Gas Career Center" (Oilpro_0023149)
       Email string dated 3/11/06, subject:
       "Rigzone.com Oil and Gas Career Center"
242    (Oilpro_0023213 - Oilpro_0023213)
       Email string 3/15/2006, Matthew Kent to
       D. Kent, subject: "FW: Subscription Plans"
243    (Oilpro_0023156 - Oilpro_0023158)

                                   5
 Case 4:16-cv-01670 Document 295 Filed on 04/24/20 in TXSD Page 6 of 27
                        Joint Pre-Trial Order - Amended Attachment A-2

                                                                       N/
EXH.                                                           ADMIT ADMIT
 NO.                  DESCRIPTION                OFFR OBJ      DATE  DATE
       Email dated 4/17/06, subject: "RE: New
       Featured Resume" (Oilpro_0030060 -
244    Oilpro_0030060)
       Email dated 5/8/06, subject: "RE: JWT"
245    (Oilpro_0030061 - Oilpro_0030061)
       Email string dated 5/17/06, subject: "RE
       Career Center" (Oilpro_0023164 -
246    Oilpro_0023164)
       Email string dated 6/15/06, subject: "RE
247    Enquire" (Oilpro_0023169 - 70)
       Email string 9/19/2006 from Matthew
       Kent, subject: "FW Rigzone Career Center"
248    (Oilpro_0023148)
       Email string 11/3/06, Matthew Kent to
       customer, subject: "RE: Rigzone
249    Advertising" (Oilpro_0023174-75)
       Email string dated 12/21/06, subject:
       "Rigzone 2007 Proposal" (Oilpro_0023188 -
250    Oilpro_0023189)
       Email attachment, file name "Weatherford
       2007 Proposal.xls" (Oilpro_0023190 -
251    Oilpro_0023190)
       Email string dated 1/29/07, subject: "RE
       Chevron and Rigzone2" (Oilpro_0023165 -
252    Oilpro_0023166)
       Email attachment, file name
       "Chevron_Agreement.pdf" (Oilpro_0023167
253    - Oilpro_0023168)
       Email string dated 1/29/07, subject:
       "Scorpion" (Oilpro_0023216 -
254    Oilpro_0023216)
       Email attachment, file name
       "Scorpion_Ad_Agreement.pdf"
255    (Oilpro_0023217 - Oilpro_0023218)
       Email attachment, file name
       "Scorpion_Ad_Agreement.pdf"
256    (Oilpro_0023219 - Oilpro_0023220)


                                   6
 Case 4:16-cv-01670 Document 295 Filed on 04/24/20 in TXSD Page 7 of 27
                        Joint Pre-Trial Order - Amended Attachment A-2

                                                                       N/
EXH.                                                           ADMIT ADMIT
 NO.                  DESCRIPTION                  OFFR OBJ    DATE  DATE
       Email string dated 2/1/07, subject: "RE Big
       Pending Payment - Chevron"
257    (Oilpro_0023163 - Oilpro_0023163)
       Email string 2/16/07, subject: "Re: Adelia"
258    (Oilpro_0023160)
       Email string 2/21/2007 from David Kent,
       subject: "FW Baker Energy and Rigzone"
259    (Oilpro_0023136)
       Email string 2/22/07, D. Kent to M. Baker
       Corp., subject: "RE Baker Energy and
       Rigzone" (Oilpro_0023161 -
260    Oilpro_0023162)
       Email string dated 2/23/07, subject:
       "Rigzone and DownsteamJobs.com
       Proposal" (Oilpro_0023191 -
261    Oilpro_0023191)
       Rigzone Bid Summary 10.22.07.xls
262    (Oilpro_0023075)
       Email string dated 12/13/07, subject: "RE
       Shell online planning 2008"
263    (Oilpro_0023182 - Oilpro_0023186)
       Email string dated 1/9/08, subject:
       "Rigzone.com and DownstreamJobs.com
       Advertising Proposal" (Oilpro_0023207 -
264    Oilpro_0023207)
       Email string 1/15/08, JWT to Kent,
       subject: "Fw Shell online planning 2008"
265    (Oilpro_0023150 - Oilpro_0023155)
       Email string dated 4/10/08, subject: "RE
       Rigzone CC and COP" (Oilpro_0023176 -
266    Oilpro_0023177)
       Email attachment, file name
       "rigzone_otc_sig.gif" (Oilpro_0023178 -
267    Oilpro_0023178)
       WorldwideWorker Acquisition v1
268    (DHI_0016651)



                                   7
 Case 4:16-cv-01670 Document 295 Filed on 04/24/20 in TXSD Page 8 of 27
                        Joint Pre-Trial Order - Amended Attachment A-2

                                                                       N/
EXH.                                                           ADMIT ADMIT
 NO.                  DESCRIPTION                 OFFR OBJ     DATE  DATE
       Powerpoint 7/22/10, "Rigzone.com
       Strategic Rationale for Acquisition - Dice
269    Holdings, Inc." (Oilpro_0023076-102)
       Summary Appraisal Report of The Acquired
270    Assets of Rigzone.com, Inc. (DHI_0001338)
       Resume Aging by Region - 2012-08-22.xls
271    (Oilpro_0023067)
       Dice Holdings 2012 ASC 350 Analysis:
272    Energy (DHI_0000378)
       Email string 2/7/13, subject: "FW: Data
       Request - Time Sensitive" (DHI_0001012-
273    15)
       Email string 5/9/13, Kent and Fairbanks,
       subject: "Re: SIOPCO Projections" (Kent
274    Depo Exh. 21 / FAIRBANKS000704-708)
       Email string 8/21/13 between E. Lesser
       and P. Henderson, subj: "RE: Evan & Dice
       2014 strategy & planning" (DHI_0054962-
275    63)
       Email string 9/13/13, subject: "RE:
       RIGZONE - Free CV Database Search"
276    (DHI_0012162-65)
       Emailed dated 10/15/2013 forwarding
       LinkedIn Contacts Export to Oilpro
277    (Oilpro_0011733)
       LinkedIn Contacts Export Sent to Oilpro
278    (Oilpro_0011734)
       LinkedIn Contacts Export Sent to Oilpro
279    (Oilpro_0012757)
       Emailed dated 10/17/2013 forwarding
       LinkedIn Contacts Export to Oilpro
280    (Oilpro_0011841)
       LinkedIn Contacts Export Sent to Oilpro
281    (Oilpro_0011842)
       LinkedIn Contacts Export Sent to Oilpro
282    (Oilpro_0011874)



                                   8
 Case 4:16-cv-01670 Document 295 Filed on 04/24/20 in TXSD Page 9 of 27
                         Joint Pre-Trial Order - Amended Attachment A-2

                                                                       N/
EXH.                                                           ADMIT ADMIT
 NO.                 DESCRIPTION                  OFFR OBJ     DATE  DATE
       Emailed dated 10/17/2013 forwarding
       LinkedIn Contacts Export to Oilpro
283    (Oilpro_0012723)
       LinkedIn Contacts Export Sent to Oilpro
284    (Oilpro_0012725)
       DHI powerpoint re Oil Careers Proposed
       Transaction for Approval 10/25/13
285    (DHI_0007817-30)
       Rigzone Presentation for MRI Network
       Franchise Owners dated 10/25/13
286    (DHI_0011907-20)
       Dice 2014 Strategic Planning / Open Web
       Presentation for October 30-31, 2013
287    (DHI_0064185)
       Rigzone Monthly Business Review
288    December 2013 (DHI_0001676-90)
       Email 12/16/13 from E. Thayer, subject:
       "Your Rigzone Subscription Expires - Dec
289    22nd" (DHI_0008183)
       Putters and Projects (Oilpro_0025453-
290    Oilpro_0025458)
       Rigzone December 2013 Monthly Business
291    Review (DHI_0001693 - DHI_0001708)
       Agenda Defining a Winning Strategy for
       Dice Holdings (Roberts Depo. Exh. 83 /
292    DHI_0070774-0070776)
       Rigzone Monthly Business Review -
293    January 2014 (DHI_0001716)
       2013 Customer Perception Survey Open
294    Question Responses (DHI_0073168)
       Dice OilCareers.com Proposal Transaction
       for Approval March 5, 2014 Presentation
       (Roberts Depo. Exh. 96 / DHI_0127107 -
295    0127122)
       Rigzone Monthly Business Review -
       Financial Review February 2014
296    (DHI_0001764)


                                    9
 Case 4:16-cv-01670 Document 295 Filed on 04/24/20 in TXSD Page 10 of 27
                        Joint Pre-Trial Order - Amended Attachment A-2

                                                                        N/
EXH.                                                            ADMIT ADMIT
 NO.                 DESCRIPTION                    OFFR OBJ    DATE  DATE
       Dice ASC 805 Valuation of OilCareers
       Schedules 1-14 (Roberts Depo. Exh. 95-E /
297    DHI_0000680-0000694)
       Rigzone invoice to Pacific Drilling dated
298    3/21/2014 (PDI0012-13)
       Email 3/25/14 Bumby to Lisby and
       attached LinkedIn export of contacts
       (Bumby Dep. Ex. 64 / Oilpro_0013975-
299    14234)
       Rigzone March 2014 Monthly Business
300    Review (DHI_0001782-96)
       Rigzone Monthly Business Review -
       Financial Review March 2014
301    (DHI_0001797)
       Rigzone Management Meeting Report
302    (DHI_0018191-93)
       Email string 4/14/14, subject: "Fwd: OGP
303    musings" (Oilpro_0011669-70)
       Summary Appraisal Report of Acquired
       Assets of Rigzone.com, Inc. as of August 11,
       2010 (Roberts Depo. Exh. 95-C /
304    DHI_0000599-679)
       7/2/14 DHI Key Data Points Regarding
       Valuation of Rigzone Database (Roberts
305    Depo. Exh. 95-B / DHI_0000552)
       Grant Thornton Valuation of Dice Acquired
       Intangible Assets of OilCareers as of March
       18, 2014 (Roberts Depo. Exh. 95-D /
306    DHI_0000553-98)
       Email string dated 7/8/14, Subject: RE:
       board materials (Roberts Depo. Exh. 93 /
307    DHI_0088207-08)
       Email string 7/20/2014 from David Kent,
       subject: "Re: Going over our conversation
       yesterday" (Oilpro_0008996 -
308    Oilpro_0008997)
       Rigzone Monthly Business Review - July
309    2014 (DHI_0001889)

                                   10
 Case 4:16-cv-01670 Document 295 Filed on 04/24/20 in TXSD Page 11 of 27
                        Joint Pre-Trial Order - Amended Attachment A-2

                                                                        N/
EXH.                                                            ADMIT ADMIT
 NO.                 DESCRIPTION                   OFFR OBJ     DATE  DATE
       Email string 10/8/14 between D. Kent and
       Fairbanks, subject: "Thanks"
310    (Oilpro_0023046 - Oilpro_0023047)
       Email string 11/27/14 from Simon Yap,
       subject: "FW: RIGZONE plus OilCareers"
311    (DHI_0012880-84)
       Rigzone Monthly Business Review -
312    December 2014 (DHI_0002090)
       Rigzone Monthly Business Review -
313    January 2015 (DHI_0002116)
       Email dated 2/26/15, subject: "RE: Job
314    Counts Dropping" (DHI_0017085)
       Email dated 2/27/15, subject: "RE: Job
315    Counts Dropping" (DHI_0017097)
       Email string 2/27/15, subject: "Competitors
       showing 50% decrease in jobs b/w 6-
       months: Job Counts Dropping"
316    (DHI_0022729-32)
       Rigzone Monthly Business Review
317    February 2015 (DHI_0002204-25)
       Dice Monthly Business Review February
       2015 Agenda for 3/17/15 (Roberts Depo.
318    Exh. 90 / DHI_0002204-0002225)
       Rigzone Terms & Conditions, updated
       March 20, 2015 (Norville Dep.Ex. 46 /
319    DHI_0192887-0192893)
       Multiple Dufrin emails re Operation
       Resume Hoard (Dufrin Depo Exh. 45 /
320    Oilpro_0000704, 1012, and 2702-03)
       Email string 3/30/15 from David Lee,
       subject: "RE: Rigzone and Halliburton"
321    (DHI_0012965-83)
       Email string 4/6/15 between Kent, Leland
       and Antonini, subject: "Fwd: Operation
       Resume Hoard Part 1" (Antonini Depo Exh.
322    76 / Oilpro_0002690-95)
       Email string 4/6/15, subject: Re:Operation
323    Resume Hoard Part 1" (Oilpro_0001313-17)

                                   11
 Case 4:16-cv-01670 Document 295 Filed on 04/24/20 in TXSD Page 12 of 27
                        Joint Pre-Trial Order - Amended Attachment A-2

                                                                        N/
EXH.                                                            ADMIT ADMIT
 NO.                  DESCRIPTION                  OFFR OBJ     DATE  DATE
       Email string 4/6/15, subject: Re:Operation
324    Resume Hoard Part 1" (Oilpro_0002684-89)
       Rigzone Monthly Business Review March
325    2015 (DHI_0002235-56)
       Dice Monthly Business Review March 2015,
       dated 4/14/15 (Roberts Depo. Exh. 91 /
326    DHI_0002235-0002256)
       Email string 4/17/20 from David Lee,
       subject: "FW: Rigzone contract"
327    (DHI_0013026-29)
       Business Overview Presentation for Board
       Meeting 4/24/2015 (Roberts Depo. Exh. 92
328    / DHI_0118950-0118984)
       DHI Strategy Update - Meeting of the
       Board of Directors 4/24/15 (DHI_0118868-
329    903)
       2015 Analyst Day Presentation (Rigzone)
330    (DHI_0002372)
       Email 6/8/15 from Guest to Melk, subject:
331    "Update" (DHI_0023329-30)
       Email string 6/9/15 between Melk and
       Guest, subject: "RE: Update"
332    (DHI_0023331-32)
       Email string 6/10/15 between Kent and
       Dufrin, subject: "Re: Traffic Opportunity
333    and Rusty Engagement" (Dufrin_000039)
       Email dated 8/10/15, subject: "RE:
334    Proposal Rigzone.com" (DHI_0126242)
       Email dated 8/20/15, subject: "Re: Regional
335    traffic breakdown" (DHI_0002480)
       Email string 9/29/15, subject: "Re: Rigzone
336    Account" (DHI_0008542-43)
       Document file named "DHI_ASC
       350_Energy_Step2_Report+Sched_10-1-
337    15.pdf" (DHI_0000107)
       Profuse Presentation (Antonini Depo. Exh.
338    68 / FAIRBANKS000922-939)


                                   12
 Case 4:16-cv-01670 Document 295 Filed on 04/24/20 in TXSD Page 13 of 27
                         Joint Pre-Trial Order - Amended Attachment A-2

                                                                        N/
EXH.                                                            ADMIT ADMIT
 NO.                 DESCRIPTION                    OFFR OBJ    DATE  DATE
       Oilpro Powerpoint, "Laying the Cake -
       Oilpro 2016" (Kent Depo Exh. 26 /
339    FAIRBANKS000875-84)
       Email dated 10/30/15, Subject: Email for
       the Board (Roberts Depo. Exh. 88 /
340    DHI_0133756-0133761)
       Email string 11/30/15 from Guest
       attaching RZ SWOT (DHI_0023909-
341    23910)

342    Rigzone as a job board (DHI_0023911-13)
       Email dated 12/8/15, subject: "RE: Rigzone
       - Upcoming Service Expiration"
343    (DHI_0008626)
       DHI Reports Fourth Quarter and Full-Year
       2015 Results (Roberts Depo. Exh. 86 /
344    Oilpro_0008660-0008675)
       Rigzone Purchase Agreement with Petronas
345    2016 (DHI_0008820-21)
       Email string 1/10/16 from Florence Card,
       subject: "FW: Discussion with Rigzone on
       16 December 2015 URGENT"
346    (DHI_0014042-45)
       Rigzone Purchase Agreement with Petronas
347    1/13/16 (DHI_0014068-71
       Rigzone Purchase Agreement with Petronas
       (Norville Depo. Exh. 47 / DHI_0008853-
348    8854)
       Email string 1/20/16, subject: "RE: Need
349    help" (DHI_0146307-09)
       DHI 2/3/2016 Press Release re Q4 and
       2015 results (Oilpro_0023052 -
350    Oilpro_0023066)
       Grant Thornton FASB ASC 350 Analysis as
       of October 1, 2015, dated 2/8/16
351    (DHI_0000175)
       Email string 2/19/16, subject: "FW: PFP
352    BoD deck final draft v.2.0" (DHI_0151207)

                                    13
 Case 4:16-cv-01670 Document 295 Filed on 04/24/20 in TXSD Page 14 of 27
                         Joint Pre-Trial Order - Amended Attachment A-2

                                                                        N/
EXH.                                                            ADMIT ADMIT
 NO.                DESCRIPTION                     OFFR OBJ    DATE  DATE

353    Rigzone Sales Plan (DHI_0024190-99)
       Email dated 3/24/2016, Subject: RZ
       presentation, and attached Rigzone CE2
       Presentation Deck (Roberts Depo. Exh. 85 /
354    DHI_0153849-0153899)
       Rigzone Market Plan Presentation - March
355    2016 (DHI_0024274-323)
       Article from Rigzone website, "Rigzone
       Founder Accused of Hacking"
356    (DHI_0024377)
       Email 4/25/2016, subject: "FW: Email List
357    of Oil & Gas Industry" (Oilpro_0023006)
       Email dated 5/4/16, Subject: FW: Q1 2016
       Analyst Notes Summary (Roberts Depo.
358    Exh. 89 / DHI_0024528-0024531)
       Email 5/10/16 Averickmedia File
359    Download Link (Oilpro_0023008-10)
       Email string 5/25/16 from David Kent,
       subject: "Resume Download"
360    (Oilpro_0023068 - Oilpro_0023069)
       Vendor Payment Screen re Averickmedia
361    payment (Oilpro_0023007)
       Email string 6/7/16 between Kent and
       RGM Energy, subject: "Dropbox"
362    (Oilpro_0023048-50)
       Rigzone Cost Basis Valuation of Candidate
       Database (Melrose Depo Exh. 12 /
363    DHI_0000092-106)
       Rigzone Summary Statistics & Cost Basis
       Valuation of Candidate Database (Melrose
364    Depo Exh. 13)
       Oilpro web article, "Rapid Membership
365    Growth Explained" (Kent Depo. Exh. 34)
       Rigzone Data Services Customer Analysis
       2015 - Subscriptions as of 08-14-2015.xlsx
366    (DHI_0166446)


                                    14
 Case 4:16-cv-01670 Document 295 Filed on 04/24/20 in TXSD Page 15 of 27
                         Joint Pre-Trial Order - Amended Attachment A-2

                                                                        N/
EXH.                                                            ADMIT ADMIT
 NO.                 DESCRIPTION                    OFFR OBJ    DATE  DATE
       Email string 8/15/16 with Schlumberger,
       subject: "FW: DocuSign" (DHI_0009228-
367    29)
       Rigzone Purchase Agreement offer to
368    Schlumberger 2016 (DHI_0009230-31)
       Rigzone marketing presentation, "Partner
369    Solutions" (DHI_0009250-65)
       Email 9/1/16 from T. Eason to Anadarko,
       subject: "Rigzone - Career Center &
       Advertising Quotes 2016-2017"
370    (DHI_0009313)
       Rigzone powerpoint, "Rigzone Solutions -
       Anadarko, Septembe 2016" (DHI_0009324-
371    36)
       Email 9/28/16, A. Lemmer to Aramco,
       subject: "ASC Partner Solutions"
372    (DHI_0009391)
       Rigzone powerpoint, "Rigzone Solutions -
       Aramco Services Company, September
373    2016" (DHI_0009392-426)
       DHI 2016 Third Quarter Earnings Release
374    (DHI_0175839-53)
       Email 11/7/16, F. Card to Total customer,
       subject: "FW: Rigzone Partner-Solutions"
375    (DHI_0014953-54)
       DHI Market Fact Base 6/9/16 Report from
376    BCG (DHI_0177911)
       Rigzone powerpoint, "Rigzone Partner
       Solutions - Nabors Corporate Services
377    12/02/16" (DHI_0009622-40)
       Rigzone Purchase Agreement with
378    Fieldbridge 3/22/17 (Oilpro_0023045)
       Email string 4/2/17 from Fieldbridge,
       subject: "Fwd: Rigzone - Product & Pricing
379    Information" (Oilpro_0023035-44)
       Rigzone spreadsheet, "Unlimited Clients"
380    (DHI_0018082)


                                    15
 Case 4:16-cv-01670 Document 295 Filed on 04/24/20 in TXSD Page 16 of 27
                         Joint Pre-Trial Order - Amended Attachment A-2

                                                                        N/
EXH.                                                            ADMIT ADMIT
 NO.                DESCRIPTION                    OFFR OBJ     DATE  DATE
       Wayback Machine - Rigzone 2018-08-31
381    (Oilpro_0024776)
       Wayback Machine - Rigzone 2018-08-31
382    (Oilpro_0024777)
       Wayback Machine - Rigzone 2018-08-31
383    (Oilpro_0024778)
       Wayback Machine - Rigzone 2018-08-31
384    (Oilpro_0024779)
       Wayback Machine - Rigzone 2018-08-31
385    (Oilpro_0024780)
       Oilpro Payroll Spreadsheet
386    (Oilpro_0023051)
       Member Growth spreadsheet
387    (Dufrin_000124)

400    FEyeDHI_00001.pdf (FEyeDHI_00001)
       FEyeDHI_00002-FEyeDHI_00280.pdf
401    (FEyeDHI_00002)
       Spreadsheet, file name "Oilpro Member
       Activity by Month" (Oilpro-LIVINGSTON
402    0000002)
       Report - 111k Incorrect.sql (Oilpro-
403    LIVINGSTON 0000003)
       Report - Member Sources.sql (Oilpro-
404    LIVINGSTON 0000004)
       Report - Members PVs Revenue by
405    Month.sql (Oilpro-LIVINGSTON 0000005)
       Spreadsheet, file name "Oilpro Members by
406    Source.xlsx" (Oilpro_0008682)
       Spreadsheet, file name
407    "RigzoneID_Email.csv" (Oilpro_0008683)

408    Step 1- Readme_docx (Oilpro_0008684)
       Step 2 - Create Source Tables.sql
409    (Oilpro_0008685)
       Step 3 - Never Emailed Before.sql
410    (Oilpro_0008686)


                                   16
 Case 4:16-cv-01670 Document 295 Filed on 04/24/20 in TXSD Page 17 of 27
                        Joint Pre-Trial Order - Amended Attachment A-2

                                                                        N/
EXH.                                                            ADMIT ADMIT
 NO.                 DESCRIPTION                  OFFR OBJ      DATE  DATE
       Step 4 - Load Member Source Tables.sql
411    (Oilpro_0008687)
       Sequel Query Antonini Used to Determine
       Oilpro Member Sources (Antonini Depo
412    Exh. 71)
       Table: Member Activities By Month
413    (Livingston Ex. 79)

425    Microsoft 10Q March 2017 10‐Q
       Spreadsheet, file name "Oilpro Model -
426    Current.xlsx" (FAIRBANKS000111)
       Spreadsheet, file name "2012.xlsx"
427    (Oilpro_0008676)
       Spreadsheet, file name "2013.xlsx"
428    (Oilpro_0008677)
       Spreadsheet, file name "2014.xlsx"
429    (Oilpro_0008678)
       Spreadsheet, file name "2015.xlsx"
430    (Oilpro_0008679)
       Spreadsheet, file name "2016.xlsx"
431    (Oilpro_0008680)
       Spreadsheet, file name "2017.xlsx"
432    (Oilpro_0008681)
       Oil & Gas Job Search - Brad Smith Annual
433    Package (OilPro_0030099)
       Spreadsheet, file name
       "OILPR_Member_Analysis_20180704.xlsx"
434    (OilPro_Solomon 0000666)
       American Society of Appraisers Business
       Valuation Standards (pg. 43)
450    (JOHNSON_0000004)
       Integrity 2/17/14 Statement of Work to
460    Dice (DHI_0018114-20)
       Mandiant Statement of Work to Dice,
461    4/25/14 (DHI_0007106-08)
       Mandiant Forensic Exam Report dated July
462    31, 2014 (Braddy Depo Exh. 14)


                                   17
 Case 4:16-cv-01670 Document 295 Filed on 04/24/20 in TXSD Page 18 of 27
                         Joint Pre-Trial Order - Amended Attachment A-2

                                                                         N/
EXH.                                                             ADMIT ADMIT
 NO.                 DESCRIPTION                      OFFR OBJ   DATE  DATE
       Rigzone Hours Estimate for Access Event
463    (Durney Depo Exh. 2 / DHI_0000091)
       DHI Estimated Costs Related to Kent's
       Resume Access (Norville Depo. Exh. 49 /
464    DHI_0000091 - 106)
       Calendar invites for 2015-08-06 call ,
       Subject: FW: Rigzone - OilPros Call
475    (DHI_0005574 & DHI_0005575)
       Calendar invite for 2015-10-02 call , Subject:
476    OilPro (DHI_0005576)
       Calendar invites for 2015-10-27 call ,
       Subject: Oilpro Update (DHI_0005577 &
477    DHI_0005578)
       Calendar entry dated 10/27/2015, Subject:
478    Oilpro Update (DHI_0191803)
       Calendar invite for 2015-11-19 call , Subject:
479    OilPro (DHI_0005579)
       Calendar invites for 2015-12-08 call ,
       Subject: Block for OilPro (DHI_0005580,
480    DHI_0005581 & DHI_0005582)
       Calendar invites for 2016-01-15 meeting ,
       Subject: Prep Meeting (DHI_0005583 &
481    DHI_0005584)
       Calendar invite for 2016-02-12 meeting ,
       Subject: OilPro Follow-up Call
482    (DHI_0005585 & DHI_0005586)
       Calendar invite for 2016-04-05 call, Subject:
483    FW: Call with DHI (DHI_0005588)
       Calendar invites for 2016-04-08 call ,
       Subject: OilPro Follow Up (DHI_0005589,
       DHI_0005590, DHI_0005591 &
484    DHI_0005592)
       Calendar invite for 2016-04-12 call , Subject:
485    oilpro (DHI_0005593)
       Calendar invite for 2016-04-13 meeting,
486    Subject: (DHI_0005596 & DHI_0005597)



                                   18
 Case 4:16-cv-01670 Document 295 Filed on 04/24/20 in TXSD Page 19 of 27
                         Joint Pre-Trial Order - Amended Attachment A-2

                                                                         N/
EXH.                                                             ADMIT ADMIT
 NO.                  DESCRIPTION                     OFFR OBJ   DATE  DATE
       Calendar invites for 2016-04-14 call ,
       Subject: OilPro Follow-up (DHI_0005594 &
487    DHI_0005595)
       Calendar invite for 2016-04-15 call, Subject:
488    HK re (DHI_0005598)
       Calendar invites for 2016-04-19 meeting,
       Subject: OilPro Follow-Up (DHI_0005599
489    & DHI_0005600)
       Calendar invite for 2016-04-28 meeting ,
490    Subject: Oilpro (DHI_0005601)
       Calendar invite for 2016-05-03 meeting ,
       Subject: reminder to focus on OilPro in 1/1
491    today (DHI_0005602)
       Calendar invite for 2016-05-05 meeting ,
       Subject: Oilpro (DHI_0005603 &
492    DHI_0005604)
       Calendar invite for 2016-05-09 meeting ,
493    Subject: oilpro catch up (DHI_0005605)
       Calendar invite for 2016-05-13 call , Subject:
       Oilpro: Status Conference Call
494    (DHI_0005606 & DHI_0005607)
       Calendar invite for 2016-05-18 call, Subject:
495    oilpro x2 (DHI_0005587)
       Calendar invites for 2016-05-19 call ,
       Subject: Oilpro Group TC (DHI_0005608 &
496    DHI_0005609)
       Calendar entry dated 5/24/2016, Subject:
       Oilpro: Telephone Conference with DOJ
497    (Roberts Depo. Exh. 94 / DHI_0005610)
       Calendar invites for 2016-05-24 call ,
       Subject: Oilpro: Telephone Conference with
       DOJ (DHI_0005610, DHI_0005611 &
498    DHI_0005612)
       Calendar invite for 2016-05-25 meeting,
       Subject: Oilpro Meeting (DHI_0005613 &
499    DHI_0005614)
       Email string 7/26/11, subject: "$650K"
500    (Oilpro_0023070-72)

                                   19
 Case 4:16-cv-01670 Document 295 Filed on 04/24/20 in TXSD Page 20 of 27
                         Joint Pre-Trial Order - Amended Attachment A-2

                                                                        N/
EXH.                                                            ADMIT ADMIT
 NO.                DESCRIPTION                   OFFR OBJ      DATE  DATE
       Memorandum of Agreement 9/8/2011
       between Dice Holdings and David Kent
501    (DHI_0008049)
       Kent Family Photo (Oilpro_0023034 -
502    Oilpro_0023034)

503    Video of Arrest 3/30/16 (Oilpro_0023003)
       Wire Transaction Detail 9/29/17
504    (Oilpro_0023130 - Oilpro_0023130)
       Fax 10/10/2017 from Spears to Citibank,
       Re: Outgoing Wire (Oilpro_0023004 -
505    Oilpro_0023004)
       Wire Transaction Detail 10/10/17
506    (Oilpro_0023131 - Oilpro_0023131)
       Wire Transaction Detail 10/10/17
507    (Oilpro_0023132 - Oilpro_0023132)
       Kent Handwritten Notes to Casey Kent
508    (Oilpro_0023011 - Oilpro_0023022)

509    Prison Journal (Oilpro_0024773)

510    Prison Journal (Oilpro_0024774)

511    Prison Journal (Oilpro_0024775)
       Rigzone Confluence Timeline (Norville
600    Depo. Exh. 52 / DHI_0024616-19)
       Brian Campbell 7/2/14 email forwarding
       Dice counsel's email sent to FBI and DOJ
601    (Durney Depo. Exh. 3 / DHI_0000550-51)
       Email dated 7/29/15, subject: "FW:
       Rigzone Hacking Activity - High Level
602    Overview" (DHI_0005533)
       Profuse Deck – October 2015
603    (Oilpro_0006114)
       Email string dated 10/26/2015, Subject:
604    RE: Oilpro Update (DHI_0191800)
       Email string 10/25/15 - 10/28/15 between
       Durney and Kent, Subj.: Oilpro Update
605    (Dep.Ex.4 / Oilpro_0001374-1375)
                                    20
 Case 4:16-cv-01670 Document 295 Filed on 04/24/20 in TXSD Page 21 of 27
                        Joint Pre-Trial Order - Amended Attachment A-2

                                                                        N/
EXH.                                                            ADMIT ADMIT
 NO.                  DESCRIPTION                   OFFR OBJ    DATE  DATE
       Email string dated 10/28/2015, Subject:
       RE: Oilpro Update - How about this
606    (DHI_0017139)
       Email string dated 10/29/2015, Subject:
       RE: Profuse Networks / Oilpro Deck
607    (DHI_0191841)
       Email string 10/30/15 between Kent and
       Durney, subject: "RE: Profuse Networks /
       Oilpro Deck" (Durney Depo Exh. 5 /
608    Oilpro_0001376-77)
       Email string 11/2/15 from Campbell,
       subject: "FW: Profuse Networks / Oilpro
609    Deck" (DHI_0007538-40)
       Email string 11/5/15 forwarding Kent-to-
       Durney email, Subj.: Profuse / Oilpro
       Discussion (Kent Dep.Ex.4 /
610    Oilpro_0005005-5007)
       11/20/15 email string between Norville and
       FBI, subject: "RE: Investigation Status"
611    (Norville Depo Exh. 56 / DHI_0191952-55)
       Email string 11/25/15 between D. Kent and
       M. Durney, subject: "Re: Profuse / Oilpro
612    Discussion" (DHI_0016810-20)
       Email string 12/4/15 between Norville and
       FBI, subject: "RE: Request for Information -
       New York List and Resumes" (Norville
613    Depo. Exh. 57 / DHI_0192015-16)
       OilPro 12/8/15 Meeting in NY - Calendar
614    Item (DHI_0005581)
       Email dated 1/4/16, subject: "RE:
615    Download Emails" (DHI_0192063)
       Email string 1/4/16 between Norville and
       FBI, Subj.: Download Emails (Norville
616    Dep.Ex.51 / DHI_0192063-64)
       Email string 1/6/16 between Kent and
       Durney, subject: Re: Profuse / Oilpro
       Discussion (Durney Depo Exh. 6 /
617    OIlpro_0002879-2906)

                                   21
 Case 4:16-cv-01670 Document 295 Filed on 04/24/20 in TXSD Page 22 of 27
                        Joint Pre-Trial Order - Amended Attachment A-2

                                                                        N/
EXH.                                                            ADMIT ADMIT
 NO.                  DESCRIPTION                  OFFR OBJ     DATE  DATE
       Prep Meeting 1/15/16 - NY Calendar Item
618    (DHI_0005583)
       Email string 1/21/16 between Durney and
       Kent, subject: "RE: Reports"
619    (Oilpro_0002450-51)
       Email dated 2/3/16, subject: "RE:
620    Interaction Stats" (DHI_0007541)
       Email string 3/7/16 - 3/8/16 between C.
       Norville and FBI, Subj.: Brad@virtualbench,
       Progressive, Spencer-Ogden (Norville
621    Dep.Ex.50 / DHI_0017601-17604)
       3/17/16 email string between Norville and
       FBI, subject: "RE: Brad@virtualbench,
       Progressive, Spencer-Ogden"
622    (DHI_0017601-04)
       Email 3/30/16, Norville to FBI, subject:
623    "Houston Address" (DHI_0192770)
       Email string 4/1/16 between Norville and
       FBI, subject: "FW: Linkedin Import on
       Oilpro Expires in 8 Hours" (DHI_0192791-
624    92)
       Email dated 6/7/16, subject: Loss Amount
625    (DHI_0192830)
       Email dated 6/20/16, subject: Kent/DHI
626    Group (DHI_0192831)
        9/27/2017 DHI / Campbell letter to Judge
627    Cote (DHI_0192858)
       DHI Letter to Netrouting, Inc. dated April
700    21, 2014 (DHI_0016756)
       DHI Letter to Wholesale Internet dated
701    April 21, 2014 (DHI_0016754)
       DHI Letter to UK Dedicaed Servers,
702    Ltd.dated April 21, 2014 (DHI_0016755)
       DHI Letter to HugeServer Networks, LLC
703    dated April 21, 2014 (DHI_0016757)
       DHI Letter to Altushost B.V. dated April
704    21, 2014 (DHI_0016758)


                                   22
 Case 4:16-cv-01670 Document 295 Filed on 04/24/20 in TXSD Page 23 of 27
                         Joint Pre-Trial Order - Amended Attachment A-2

                                                                        N/
EXH.                                                            ADMIT ADMIT
 NO.                 DESCRIPTION                  OFFR OBJ      DATE  DATE
       Email string 6/16/15 from Matt Kent,
705    subject: Fwd: dice (Oilpro_0023002)
       Rigzone Open Web Meeting Report dated
706    8/31/15 (DHI_0024362-63)

707    FreshUp docs (DHI_0078909)
       MAG - HR data FreshUp report.pdf
708    (DHI_0078911)
       MAG - HR data FreshUp results.xls
709    (DHI_0078912)
       Email string 9/26/13, subject: "Fwd:
       Interesting interview with Durney"
710    (OIlpro_0025483)
       Email string 11/17/15, subject:
       "Rigzone/Open Web Next Steps
711    COMPLETE" (DHI_0024364-65)
       Email string 12/8/10 between Kent and
       Norville, subject: "Re: Chat"
712    (Oilpro_0029194)
       Email string 1/12/11 between Kent and
       Norville, subject: "Re: Fwd: Friday"
713    (Oilpro_0029195-97)
       Business Case_Open Web_HILL.docx
714    (DHI_0028589-DHI_0028597)
       Email string 2/26/15 from Norville,
       subject: "RE: Job Counts Dropping" (Kent
715    Depo. Exh. 35 / DHI_0017087-88)
       Email string 2/26/15 from Norville,
       subject: "RE: Job Counts Dropping"
       (Norville Depo. Exh. 60 / DHI_0017087-
716    88)
       Email dated 2/26/15, subject: "RE: Job
717    Counts Dropping" (DHI_0017087)
       Email string 4/30/2015 from Chana,
       subject: "RE: Status Update:
       Rigzone/OpenWeb standalone prototype"
718    (DHI_0023219-23)


                                    23
 Case 4:16-cv-01670 Document 295 Filed on 04/24/20 in TXSD Page 24 of 27
                        Joint Pre-Trial Order - Amended Attachment A-2

                                                                        N/
EXH.                                                            ADMIT ADMIT
 NO.                  DESCRIPTION                 OFFR OBJ      DATE  DATE
       Rigzone Tasks & Timeframe Spreadsheet
719    (DHI_0023224)
       Email string 12/2/15 from Chana, subject:
       "RE: OpenWeb Retesting and Next Steps"
720    (DHI_0024366-68)
       Email 1/19/16 from Megan Henderson,
       subject: "RE: Spencer Ogden Feedback"
721    (DHI_0005044-47)
       4/13/16 Rigzone email, subject: "Rigzone
722    Open Web Progress" (DHI_0024324-25)
       "Focus Group, Beta Testing Stand Alone
       Version," dated 11/18/15 (DHI_0024326-
723    27)
       Powerpoint, "Rigzone + Open Web Data
       Analysis: Open Web Stand-Alone Prototype
724    - August 2015" (DHI_0024328-53)
       Dice Holdings Job Aggregator Site
725    Summary (DHI_0088367)
       Email 10/1/15 from D. Lee, subject: "how
       can these companies have these many jobs
726    posted on Oilpro?" (DHI_0023811)
       Email string 10/1/15 from A. Lemmer,
       subject: "Re: how can these companies have
       these many jobs posted on OilPro?"
727    (DHI_0023812)
       LinkedIn letter to DHI dated 9/10/13, with
728    attachments (DHI_0024650-62)
       DHI letter to LinkedIn dated 9/12/13
729    (DHI_0024623)
       LinkedIn letter to DHI dated 5/6/15, with
730    attachments (DHI_0024629-46)
       DHI letter to LinkedIn dated 5/22/15
731    (DHI_0024620-22)
       LinkedIn letter to DHI dated 8/7/15
732    (DHI_0024647-49)
       DHI letter to LinkedIn dated 9/15/15
733    (DHI_0024624-28)


                                   24
 Case 4:16-cv-01670 Document 295 Filed on 04/24/20 in TXSD Page 25 of 27
                        Joint Pre-Trial Order - Amended Attachment A-2

                                                                        N/
EXH.                                                            ADMIT ADMIT
 NO.                 DESCRIPTION                 OFFR OBJ       DATE  DATE
       LinkedIn letter to DHI dated 10/23/15
734    (DHI_0024663-64)
       Email dated 4/14/16, subject: "RE:
       Openweb discussions Kick Off Meeting"
735    (DHI_0156241)
       Transcript of Dice 3/4/13 Media Telecom
736    Conference (Oilpro_0008375-82)
       Chat 6/16/15 between Kent and Antonini
       (Antonini Depo Exh. 69 / Oilpro_0005125-
737    28)
       Text message with Chez 6/16/15
738    (Oilpro_0029102)
       Email 6/21/2016 from Matt Kent, no
739    subject (Oilpro_0029101)
       InstantProxies Review Page 2018-08-28.pdf
740    (Oilpro_0022992)
       InstantProxies Review2 Page 2018-08-
741    28.pdf (Oilpro_0022996)
       InstantProxies Home Web Page
742    (Oilpro_0022991)
       Rigzone Monthly Business Review
743    Overview 1/8/2013 (DHI_0024933)
       2014 Rigzone Strategy Session.docx
744    (DHI_0053589)
       Powerpoint, file name "DeepDive
       HiringSolved 2014-10-22
745    FINAL_HD.pptx" (DHI_0020463)
       Email string 9/15/10, subject: "Fwd: FW:
       WWW & Rigzone pricing"
746    (Oilpro_0029179-82)
       Document titled, "WorldWideWorker
747    Secret Shopper" (Oilpro_0029183)
       Email string 3/28/12 between Kent and
       Norville, subject: "Re: SIOPCO Launched"
748    (Oilpro_0029733)
       Email string 2/15/2011 between Kent and
       Norville, subject: "Re: New Domain"
749    (Oilpro_0029198-99)

                                   25
 Case 4:16-cv-01670 Document 295 Filed on 04/24/20 in TXSD Page 26 of 27
                         Joint Pre-Trial Order - Amended Attachment A-2

                                                                        N/
EXH.                                                            ADMIT ADMIT
 NO.                 DESCRIPTION                   OFFR OBJ     DATE  DATE
       Email string 1/14/12 between Kent and
       Norville, subject: "Re: Tasks"
750    (Oilpro_0029298)
       Email 1/15/12 from Kent to Norville,
751    subject: "SIOPCo" (Oilpro_0029299)
       Email string 1/15/12 between Kent and
       Norville, subject: "Re: SIOPCO"
752    (Oilpro_0029300)
       Email 1/17/12 Norville to Kent, subject:
753    "Next?" (Oilpro_0029301)
       Email string 1/17/12 between Kent and
       Norville, subject: "Re: Folder Structure"
754    (Oilpro_0029302)
       Email 2/29/12 Kent to Norville, subject:
755    "SIOPCO" (Oilpro_0029696)
       Email string 3/28/12 between Kent and
       Norville, subject: "Re: SIOPCO Launched"
756    (Oilpro_0029732)




                                    26
             Case 4:16-cv-01670 Document 295 Filed on 04/24/20 in TXSD Page 27 of 27
                                          Joint Pre-Trial Order - Amended Attachment A-2



                                                              FOLEY & LARDNER LLP


                                                        By:   /s/ James G. Munisteri
                                                              James G. Munisteri
                                                              Texas Bar No. 14667380
                                                              1000 Louisiana, Suite 2000
                                                              Houston, Texas 77002-2099
                                                              Telephone: (713) 276-5500
                                                              Facsimile: (713) 276-5555
                                                              jmunisteri@foley.com

                                                              Sara Ann Brown
                                                              Texas Bar No. 24075773
                                                              2021 McKinney, Suite 1600
                                                              Dallas, Texas 75201-3340
                                                              sabrown@foley.com

                                                              Attorneys for Defendants
                                                              David W. Kent Jr. and Single
                                                              Integrated Operations Portal,
                                                              Inc. d/b/a Oilpro and
                                                              Oilpro.com



                                      CERTIFICATE OF SERVICE
                   I certify that on April 24, 2020, I electronically filed the foregoing with the

        Clerk of court using the CM/ECF system, which will send notification of this

        filing to all counsel of record in this case.

                                                                      /s/ Sara Ann Brown
                                                                       Sara Ann Brown
4826-3191-9034.1




                                                     27
